

	

		II

		109th CONGRESS

		1st Session

		S. 682

		IN THE SENATE OF THE UNITED STATES

		

			March 17, 2005

			Mr. Dodd introduced the

			 following bill; which was read twice and referred to the

			 Committee on Foreign

			 Relations

		

		A BILL

		To authorize the establishment of a Social Investment and

		  Economic Development Fund for the Americas to provide assistance to reduce

		  poverty and foster increased economic opportunity in the countries of the

		  Western Hemisphere, and for other purposes.

	

	

		

			1.

			Short title

			This Act may be cited as the

			 Social Investment and Economic

			 Development Fund for the Americas Act of 2005.

		

			2.

			Findings; statement of policy

			

				(a)

				Findings

				Congress finds the following:

				

					(1)

					The historic economic, political, cultural, and geographic

			 relationships among the countries of the Western Hemisphere are unique and of

			 continuing special significance to the United States.

				

					(2)

					The interests of the countries of the Western Hemisphere are more

			 interrelated today than ever before. Consequently, sound economic, social, and

			 democratic progress in each of the countries continues to benefit other

			 countries, and lack of it in any country may have serious repercussions in

			 others.

				

					(3)

					Following the historic Summits of the Americas, the 1994 Summit

			 in Miami, the 1998 Summit in Santiago, Chile, the 2001 Summit in Quebec City,

			 Canada, and the 2004 Special Summit in Monterrey, Mexico, the heads of state of

			 the countries of the Western Hemisphere accepted the formidable challenge of

			 economic and social integration in and between their respective

			 countries.

				

					(4)

					To make progress toward economic and social integration, there is

			 a compelling need to focus on the social development of the people of the

			 Americas which, in turn, will promote the economic and political development of

			 the region.

				

					(5)

					Investment in social development in the Americas, including

			 investment in human and social capital, specifically in education, health,

			 housing, and labor markets with the goal of combating social exclusion and

			 social ills, will consolidate political democracy and the rule of law and

			 promote regional economic integration and trade in the region.

				

					(6)

					The challenge of achieving economic integration between one of

			 the world’s most developed economies and some of the poorest and most

			 vulnerable countries requires a special effort to promote social equality,

			 develop skills, and modernize the infrastructure in poorer countries that will

			 enable the people of these countries to maximize the amount of benefits accrued

			 from economic integration.

				

					(7)

					The particular challenge facing social and economic development

			 in Latin America is the historic and persistent highly unequal distribution of

			 wealth. Latin America suffers from the most unequal distribution of wealth in

			 the world with huge inequities in the distribution of assets including

			 education, land, and credit.

				

					(8)

					Latin America also confronts the challenge of an increasing

			 number of poor people. As of today, approximately one-third of the population

			 lives in poverty and increasing numbers live in extreme poverty. Poverty exists

			 in all Latin American countries but 70 percent of the region’s poor live in the

			 five largest middle-income countries.

				

					(9)

					Marginalized groups, including indigenous populations, people of

			 African descent, women, people with disabilities, and rural populations, are

			 socially excluded and suffer from poverty, stigma, and discrimination.

				

					(10)

					Democratic values are dominant throughout the Americas, and

			 nearly all governments in the region have come to power through democratic

			 elections.

				

					(11)

					Nonetheless, existing democratic governments and their

			 constituent institutions remain fragile and face critical challenges including

			 effective democratic civilian authority over these institutions, including the

			 military, the consolidation or establishment of independent judicial

			 institutions and the rule of law, and the elimination of corruption.

				

					(12)

					The prosperity, security, and well-being of the United States is

			 linked directly to peace, prosperity, and democracy in the Americas. The entire

			 region benefits by reducing poverty, strengthening the middle class, and

			 promoting the rule of law which will also increase markets for United States

			 goods and create a better environment for regional investment by United States

			 businesses.

				

					(13)

					Section

			 101 of the Foreign Assistance

			 Act of 1961 (22 U.S.C. 2151) establishes as a

			 principal objective of United States foreign assistance the

			 encouragement and sustained support of the people of developing

			 countries in their efforts to acquire the knowledge and resources essential to

			 development and to build the economic, political, and social institutions which

			 will improve the quality of their lives.

				

					(14)

					It is in the national interests of the United States to assist

			 developing countries in the Western Hemisphere as they implement the economic

			 and political policies which are necessary to achieve equitable economic

			 growth.

				

					(15)

					The Summit of the Americas has directly charged the multilateral

			 institutions of the Americas, including the Organization of American States

			 (OAS), the Inter-American Development Bank (IADB), and the Inter-American

			 Agency for Cooperation and Development with mobilizing private-public sector

			 partnerships among industry and civil society to help achieve equitable

			 development objectives.

				

					(16)

					By supporting the purposes and objectives of development and

			 applying such purposes and objectives to the Americas, a Social Investment and

			 Economic Development Fund for the Americas has the potential to advance the

			 national interests of the United States and directly improve the lives of the

			 poor and marginalized groups, encourage broad-based economic growth while

			 protecting the environment, build human capital and knowledge, support

			 meaningful participation in democracy, and promote peace and justice in the

			 Americas.

				

				(b)

				Statement of policy

				It is the policy of the United States—

				

					(1)

					to promote market-based principles, economic integration, social

			 development, and trade in and between countries of the Americas by—

					

						(A)

						nurturing public-private partnerships and microenterprise

			 development;

					

						(B)

						improving the quality of life and investing in human capital,

			 specifically targeting education, health and disease prevention, nutrition, and

			 housing;

					

						(C)

						strengthening the rule of law through improved efficiency and

			 transparency in government services and increasing civil society participation

			 in government; and

					

						(D)

						reducing poverty and eliminating the exclusion of marginalized

			 populations, including people of African descent, indigenous groups, women, and

			 people with disabilities; and

					

					(2)

					to establish an investment fund for the Western Hemisphere to

			 advance the national interests of the United States, directly improve the lives

			 of the poor and marginalized, encourage broad-based economic growth while

			 protecting the environment, build human capital and knowledge, support

			 meaningful participation in democratic institutions and processes, and promote

			 peace and justice in the Americas.

				

			3.

			Amendment to Foreign Assistance

			 Act of 1961

			Part I of the

			 Foreign Assistance Act of 1961

			 (22 U.S.C.

			 2151 et seq.) is amended by adding at the end the

			 following:

			

				

					13

					Social Investment and Economic Development Fund for the

				Americas

					

						499H.

						Authorization of assistance

						

							(a)

							Statement of policy

							It is the policy of the United States—

							

								(1)

								to promote market-based principles, economic integration,

				social development, and trade in and between countries of the Americas

				by—

								

									(A)

									nurturing public-private partnerships and microenterprise

				development;

								

									(B)

									improving the quality of life and investing in human capital,

				specifically targeting education, health and disease prevention, nutrition, and

				housing;

								

									(C)

									strengthening the rule of law through improved efficiency and

				transparency in government services and increasing civil society participation

				in government; and

								

									(D)

									reducing poverty and eliminating the exclusion of marginalized

				populations, including people of African descent, indigenous groups, women, and

				people with disabilities; and

								(2)to establish an

				investment fund for the Western Hemisphere to advance the national interests of

				the United States, directly improve the lives of the poor and marginalized,

				encourage broad-based economic growth while protecting the environment, build

				human capital and knowledge, support meaningful participation in democratic

				institutions and processes, and promote peace and justice in the

				Americas.

							

							(b)

							In general

							The President, acting through the Administrator of the United

				States Agency for International Development, shall provide assistance to reduce

				poverty and foster increased economic opportunity in the countries of the

				Western Hemisphere by—

							

								(1)

								nurturing public-private partnerships and microenterprise

				development;

							

								(2)

								improving the quality of life and investing in human capital,

				specifically targeting education, health and disease prevention, nutrition, and

				housing;

							

								(3)

								strengthening the rule of law through improved efficiency and

				transparency in government services and increasing civil society participation

				in government; and

							

								(4)

								reducing poverty and eliminating the exclusion of marginalized

				populations, including people of African descent, indigenous groups, women, and

				people with disabilities.

							

							(c)

							Terms and conditions

							Assistance under this chapter may be provided on such other

				terms and conditions as the President may determine, consistent with the goal

				of promoting economic and social development.

						

						499I.

						Technical review committee

						

							(a)

							In general

							There is established within the United States Agency for

				International Development a technical review committee.

						

							(b)

							Membership

							(1)In

				generalThe President, by and with the advice and consent of the

				Senate, shall appoint to serve on the technical review committee—

								

									(A)

									individuals with technical expertise with respect to the

				development projects, including grassroots development of Latin America and the

				Caribbean; and

								

									(B)

									citizens of the United States with technical expertise with

				respect to development projects and business experience.

								(2)Criteria for

				appointmentTechnical expertise shall be the sole criterion in

				making appointments to the technical review committee.

							

							(c)

							Duties

							The technical review committee shall review all projects

				proposed for funding using assistance provided under section 499H(a), and make

				recommendations to the President with respect to the guidelines to be used in

				evaluating project proposals and the suitability of the proposed projects for

				funding.

						

							(d)

							Conflicts of interest

							A member of the technical review committee shall not be

				permitted to review an application submitted by an organization with which the

				member has been or is affiliated.

						499J.Consultative

				committee

						(a)In

				generalA country that receives assistance under this chapter

				shall establish a Consultative Committee to make recommendations regarding how

				such assistance should be used to carry out the policy set out in section

				499H(a).

						(b)MembershipA

				Consultative Committee should include individuals from civil society

				organizations that represent or have experience in working in the

				following:

							(1)

								Marginalized populations.

							(2)Trade and small

				farmer unions.

							(3)Rural development

				and agrarian reform.

							(4)Microenterprise

				and grassroots development.

							(5)Access to

				government social services.

							(6)Rule of law and

				government reform.

							(c)DutiesA

				Consultative Committee for a country shall—

							(1)make

				recommendations to the technical review committee established under section

				499I and to the appropriate country mission of the United States Agency for

				International Development on projects proposed to receive assistance under

				section 499H(a) that affect such country;

							(2)have access

				documents and other information related to project proposals and funding

				decisions that affect such country; and

							(3)develop and

				publish rules and procedures under which the Committee will carry out its

				duties.

							(d)Conflicts of

				interestA member of the Consultative Committee may not be

				permitted to review an application submitted by an organization with which the

				member has been or is affiliated.

						

						499K.

						Report

						The President shall prepare

				and transmit to the Committee on Foreign Relations of the Senate, the Committee

				on International Relations of the House of Representatives, and other

				appropriate congressional committees an annual report on the specific programs,

				projects, and activities carried out under this chapter during the preceding

				year, including an evaluation of the results of such programs, projects, and

				activities.

					

						499L.

						Authorization of appropriations

						

							(a)

							In general

							There are authorized to be appropriated to carry out this

				chapter $250,000,000 for each of the fiscal years 2006 through 2010.

						

							(b)

							Additional authorities

							Amounts appropriated pursuant to subsection (a)—

							

								(1)

								may be referred to as the United States Social

				Investment and Economic Development Fund for the Americas;

							

								(2)

								are authorized to remain available until expended; and

							

								(3)

								are in addition to amounts otherwise available for such

				purposes.

							

							(c)

							Funding limitation

							Not more than 7 percent of the amounts appropriated pursuant to

				subsection (a) for a fiscal year may be used for administrative

				expenses.

						.

		

			4.

			Amendment to the Inter-American Development Bank Act

			The Inter-American Development

			 Bank Act (22

			 U.S.C. 283 et seq.) is amended by adding at the end the

			 following:

			

				

					39.

					Social Investment and Economic Development Fund for the

				Americas

					

						(a)

						In general

						The Secretary of the Treasury shall instruct the United States

				Executive Director of the Bank to use the voice, vote, and influence of the

				United States to urge the Bank to establish an account to be known as the

				Social Investment and Economic Development Fund for the Americas

				(in this section referred to as the Fund), which is to be

				operated and administered by the Board of Executive Directors of the Bank

				consistent with subsection (b). The United States Governor of the Bank may vote

				for a resolution transmitted by the Board of Executive Directors which provides

				for the establishment of such an account, and the operation and administration

				of the account consistent with subsection (b).

					

						(b)

						Governing rules

						

							(1)

							Use of funds

							The Fund shall be used to provide assistance to reduce poverty

				and foster increased economic opportunity in the countries of the Western

				Hemisphere by—

							

								(A)

								nurturing public-private partnerships and microenterprise

				development;

							

								(B)

								improving the quality of life and investing in human capital,

				specifically targeting education, health and disease prevention, nutrition, and

				housing;

							

								(C)

								strengthening the rule of law through improved efficiency and

				transparency in government services and increasing civil society participation

				in government; and

							

								(D)

								reducing poverty and eliminating the exclusion of marginalized

				populations, including people of African descent, indigenous groups, women, and

				people with disabilities.

							

							(2)

							Application for funding through a competitive

				process

							Any interested person or organization may submit an application

				for funding by the Fund.

						

							(3)

							Technical review committee

							

								(A)

								In general

								The Fund shall have a technical review committee.

							

								(B)

								Membership

								(i)In

				generalThe Board of Executive Directors of the Bank shall

				appoint to serve on the technical review committee individuals with technical

				expertise with respect to the development of Latin America and the

				Caribbean.

								(ii)Criteria for

				appointmentTechnical expertise shall be the sole criterion in

				making appointments to the technical review committee.

								

								(C)

								Duties

								The technical review committee shall review all projects

				proposed for funding by the Fund, and make recommendations to the Board of

				Executive Directors of the Bank with respect to the guidelines to be used in

				evaluating project proposals and the suitability of the proposed projects for

				funding.

							

								(D)

								Conflicts of interest

								A member of the technical review committee shall not be

				permitted to review an application submitted by an organization with which the

				member has been or is affiliated.

							

							(4)

							Review of proposed projects

							Not more frequently than once each year, the Board of Executive

				Directors of the Bank shall review and make decisions on applications for

				projects to be funded by the Fund, in accordance with procedures which provide

				for transparency. The Board of Executive Directors shall provide advance notice

				to all interested parties of any date on which such a review will be

				conducted.

						(5)Consultative

				committee

							(A)In

				generalEach country that receives assistance under this section

				shall establish a Consultative Committee to make recommendations regarding how

				such assistance should be used to carry out the policy set out in section 2(b)

				of the Social Investment and Economic Development Fund for the Americas Act of

				2005.

							(B)MembershipA

				Consultative Committee should include individuals from civil society

				organizations that represent or have experience in the following:

								(i)

									Marginalized populations.

								(ii)Trade and small

				farmer unions.

								(iii)Rural

				development and agrarian reform.

								(iv)Microenterprise

				and grassroots development.

								(v)Access to

				government social services.

								(vi)Rule of law and

				government reform.

								(C)DutiesA

				Consultative Committee in a country shall—

								(i)make

				recommendations to the technical review committee established under paragraph

				(3) and appropriate country representative of the Bank on projects to receive

				assistance provided under this section that affect such country;

								(ii)have access

				documents and other information related to project proposals and funding

				decisions that affect such country; and

								(iii)develop and

				publish rules and procedures under which the Committee will carry out its

				duties.

								(D)Conflicts of

				interestA member of a Consultative Committee may not be

				permitted to review an application submitted by an organization with which the

				member has been or is affiliated.

							

						(c)

						Contribution authority

						To the extent and in the amounts provided in advance in

				appropriations Acts, the United States Governor of the Bank may contribute

				$1,250,000,000 to the Fund.

					

						(d)

						Limitations on authorization of appropriations

						

							(1)

							In general

							For the contribution authorized by subsection (c), there are

				authorized to be appropriated for payment to the Secretary of the Treasury

				$250,000,000 for each fiscal year beginning with the fiscal year in which the

				resolution described in subsection (a) is adopted.

						

							(2)

							Additional authorities

							Amounts appropriated pursuant to paragraph (1)—

							

								(A)

								are authorized to remain available until expended; and

							

								(B)

								are in addition to amounts otherwise available for such

				purposes.

							

							(3)

							Funding limitation

							Not more than 7 percent of the amounts appropriated pursuant to

				paragraph (1) for a fiscal year may be used for administrative expenses.

						.

		5.Sense of

			 CongressIt is the sense of

			 Congress that—

			(1)the countries of the Western Hemisphere

			 should collectively provide assistance equal to the amount of United States

			 bilateral assistance provided under chapter 13 of part I of the

			 Foreign Assistance Act of 1961, as

			 added by section 3 of this Act, and multilateral assistance provided by the

			 Social Investment and Economic Development Fund for the Americas under section

			 39 of the Inter-American Development Bank Act, as added by section 4 of this

			 Act, for the same purpose for which such assistance was provided;

			(2)funds authorized

			 to be appropriated to carry out this Act or the amendments made by this Act

			 should be in addition to funds otherwise made available on an annual basis to

			 countries in the Americas pursuant to other United States foreign assistance

			 programs; and

			(3)it should be the

			 policy of the United States to seek to increase the amount of assistance

			 provided to the countries of the Americas from the United States and other

			 members of the Inter-American Development Bank for a fiscal year beginning

			 after the date of the enactment of this Act to an amount that is more than such

			 amount provided during fiscal years beginning prior to such date.

			

